HOOD, Judge.
This is a companion suit to the case entitled Moreau v. Moreau, 142 So.2d 423, which is being decided by us on this date. The two cases were consolidated for the purpose of trial and appeal.
All of the issues presented .in this suit were considered in the companion case. For the reasons assigned in that case, therefore, the judgment of the district court is affirmed, and accordingly judgment is hereby rendered in favor of defendant, Faye Blue Moreau, and against plaintiff, Teska J. Moreau, dismissing this suit at plaintiff’s costs.
All costs of this appeal are assessed to plaintiff-appellant.
Affirmed.